 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DEVONTE B. HARRIS,                                Case No. 1:17-cv-01752-DAD-EPG PC

11                   Plaintiff,                        ORDER FOLLOWING SETTLEMENT;
                                                       VACATING DATES AND DIRECTING
12           v                                         PARTIES TO FILE DISPOSITIVE
                                                       DOCUMENTS
13   CONSUELO MARTIN, et al.,
                                                       THIRTY-DAY DEADLINE
14                   Defendants.

15

16          This action was filed on December 27, 2017. On January 30, 2019, this Court conducted

17 a settlement conference. During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within thirty (30) days from the date of

22                  service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        January 31, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
